Citation Nr: 1139187	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-15 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for a left hip disability.

7.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973, from June 1976 to July 1982, from January 2003 to December 2003, and from June 2004 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for the claimed disabilities.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is necessary in order to properly adjudicate the Veteran's claims.

A.  Periods of Service

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  ACDUTRA includes full- time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1), (3) (2011).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

The record shows that that Veteran served on active duty from July 1971 to July 1973, from June 1976 to July 1982, from January 2003 to December 2003, and from June 2004 to April 2006.  Service treatment records also include additional examinations conducted outside of these periods.  Precise dates of the Veteran's periods of service with the Army Reserves are not readily apparent from the current evidence in the claims folder and are needed before the Board can fully review the Veteran's claims.

B.  VA Examinations

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  With respect to the third factor above, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  Id.

The Veteran was afforded a general VA examination and VA audiological examination in June 2007.  These examinations collectively reflect current diagnoses of all of the Veteran's claimed disabilities.  The audiological examiner offered an opinion as to the etiology of the Veteran's hearing loss.  However, that opinion was made without the benefit of the Veteran's periods of ACDUTRA and INACDUTRA as discussed above.  Moreover, he did not offer an opinion regarding tinnitus.  Therefore, a supplemental opinion is required.

With respect to the Veteran's other claims, service treatment records reflect complaints and/or diagnoses of all of the disabilities for which the Veteran seeks benefits.  However, the June 2007 general VA examination did not offer any opinions regarding etiology.  Therefore, disability-specific examinations are necessary to determine the relationship, if any, between the Veteran's currently diagnosed conditions and his periods of service.  To the extent possible, the examiners should specify if the Veteran's claimed disabilities were incurred in or aggravated by active service, ACDUTRA, or INACDUTRA, as discussed above.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appropriate source to verify all of the Veteran's actual periods of ACDUTRA and INACDUTRA in the United States Army Reserve.  In requesting this information, the RO/AMC should follow the current procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  The RO/AMC is reminded that it should continue efforts to procure the relevant records relating to the Veteran's Army Reserve service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  To the best of its abilities, the RO/AMC should make a list of the Veteran's actual periods of ACDUTRA and INACDUTRA in the Army Reserve and provide it to the VA examiners indicated below.  All records and/or responses received should be associated with the claims file.

2.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the June 2007 VA audiological examination.  To the best of its abilities, the RO/AMC should provide the examiner with a list of the Veteran's actual period of active duty and periods of ACDUTRA and INACDUTRA in the Army Reserve.  The audiologist should review the claims folder, to include findings from audiological examinations contained in service treatment records, as well as findings from the Veteran's June 2007 examination.  The audiologist should state whether the Veteran has current bilateral hearing loss and/or tinnitus, and if so, should state whether it is at least as likely as not that bilateral hearing loss and/or tinnitus was incurred or aggravated in active duty, or in any verified period of active duty for training or inactive duty training.

If the examiner determines that hearing loss was not incurred during one of the specified periods, then the examiner should opine as to whether hearing loss or tinnitus was aggravated beyond its normal progression during the Veteran's service periods.  The examiner should review the entire record, including the Veteran's service treatment records and post-service records, and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

If the VA examiner is not available, the Veteran should be scheduled for another examination , and the examiner should comply with the above instructions.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

3.  The RO/AMC should schedule the Veteran for a VA examination to determine if the Veteran has GERD that was incurred in or aggravated by service.  To the best of its abilities, the RO/AMC should provide the examiner with a list of the Veteran's actual period of active duty and periods of ACDUTRA and INACDUTRA in the Army Reserve.  The examiner should review the claims folder, to include the Veteran's service treatment records, prior to examination.  The examiner should state whether it is at least as likely as not that GERD was incurred or aggravated in active duty, or in any verified period of active duty for training or inactive duty training.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

4.  The RO/AMC should schedule the Veteran for a VA examination to determine if the Veteran has sleep apnea that was incurred in or aggravated by service.  To the best of its abilities, the RO/AMC should provide the examiner with a list of the Veteran's actual period of active duty and periods of ACDUTRA and INACDUTRA in the Army Reserve.  The examiner should review the claims folder, to include the Veteran's service treatment records, prior to examination.  The examiner should state whether it is at least as likely as not that sleep apnea was incurred or aggravated in active duty, or in any verified period of active duty for training or inactive duty training.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

5.  The RO/AMC should schedule the Veteran for a VA examination to determine if the Veteran has erectile dysfunction that was incurred in or aggravated by service.  To the best of its abilities, the RO/AMC should provide the examiner with a list of the Veteran's actual period of active duty and periods of ACDUTRA and INACDUTRA in the Army Reserve.  The examiner should review the claims folder, to include the Veteran's service treatment records, prior to examination.  The examiner should state whether it is at least as likely as not that erectile dysfunction was incurred or aggravated in active duty, or in any verified period of active duty for training or inactive duty training.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

6.  The RO/AMC should schedule the Veteran for a VA examination to determine if the Veteran has a left hip disability that was incurred in or aggravated by service.  To the best of its abilities, the RO/AMC should provide the examiner with a list of the Veteran's actual period of active duty and periods of ACDUTRA and INACDUTRA in the Army Reserve.  The examiner should review the claims folder, to include the Veteran's service treatment records, prior to examination.  The examiner should state whether it is at least as likely as not that left hip disability was incurred or aggravated in active duty, or in any verified period of active duty for training or inactive duty training.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

7.  The RO/AMC should schedule the Veteran for a VA examination to determine if the Veteran has a lumbar spine disability that was incurred in or aggravated by service.  To the best of its abilities, the RO/AMC should provide the examiner with a list of the Veteran's actual period of active duty and periods of ACDUTRA and INACDUTRA in the Army Reserve.  The examiner should review the claims folder, to include the Veteran's service treatment records, prior to examination.  The examiner should state whether it is at least as likely as not that lumbar spine disability was incurred or aggravated in active duty, or in any verified period of active duty for training or inactive duty training.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

8.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2010).

9.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1).


